Citation Nr: 0700406	
Decision Date: 01/08/07    Archive Date: 01/17/07

DOCKET NO.  04-27 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

1.  Entitlement to a disability rating greater than 10 
percent for a right ankle disability.  

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel



INTRODUCTION

The veteran had active military service from September 1969 
to August 1971.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  

The veteran's July 2004 substantive appeal included a request 
for a Board hearing in Washington D.C.  The veteran 
subsequently amended the request to a Travel Board hearing.  
However, he failed to report for the Board hearing scheduled 
in September 2006.  Therefore, the hearing request is 
considered withdrawn.  See 38 C.F.R. § 20.704(d) (2006).

In addition, the veteran submitted a notice of disagreement 
with the RO's denial of service connection for hepatitis C in 
the above rating decision.  However, the veteran did not 
perfect his appeal by providing a timely VA Form 9, Appeal to 
Board of Veterans' Appeals, or other substantive appeal as to 
that issue, after the RO issued its July 2004 statement of 
the case.  See 38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 
20.200 (2006).  Therefore, this issue is not in appellate 
status.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a) (West 2002), an appeal to the Board 
must be initiated by a notice of disagreement and completed 
by a substantive appeal after a statement of the case (SOC) 
is furnished to the veteran.  In essence, the following 
sequence is required: There must be a decision by the RO, the 
veteran must express timely disagreement with the decision, 
VA must respond by explaining the basis for the decision to 
the veteran, and finally the veteran, after receiving 
adequate notice of the basis of the decision, must complete 
the process by stating his argument in a timely-filed 
substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 
and 20.203 (2006).

With respect to the veteran's claim for TDIU, review of the 
claims folder reveals that the RO denied this claim by way of 
a September 2006 rating decision.  The veteran filed a notice 
of disagreement in November 2006.  However, the claims file 
does not reflect that a SOC has been promulgated as to that 
claim.  Where a veteran has submitted a timely notice of 
disagreement with an adverse decision and the RO did not 
subsequently issue a SOC addressing the issue, the Board 
should remand the issue to the RO for issuance of a SOC.  
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  
Accordingly, the matter is remanded to the RO.

Second, the veteran also seeks entitlement to an increased 
disability rating for a right ankle disability.  His right 
ankle disability is currently evaluated as 10 percent 
disabling under Diagnostic Code 5010-5271, traumatic 
arthritis of the ankle with limitation of motion.  In this 
case, where an increase in an existing disability rating 
based on established entitlement to compensation is at issue, 
the present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

With regard to notice under the Veterans Claims Assistance 
Act of 2000 (VCAA), VA must also ask the claimant to provide 
any evidence in his possession that pertains to the claim.  
38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004).  Such notice is absent in the June 2003 
VCAA letter.  

Third, the veteran alleges persistent right ankle pain with 
regard to his disability.  Originally, a February 1998 Board 
decision granted service connection for arthritis in the 
tarsal and metatarsal joints of the right ankle.  A VA 
treatment note from June 2002 records right ankle limitation 
of motion, pain, and swelling.  A recent March 2005 VA X-ray 
reveals a possible "old" chip fracture of the right ankle.  
An accompanying note states that "[C]linical correlation is 
suggested."  However, no further clinical treatment of 
record followed.  In addition, VA treatment records from 2002 
thorough 2005 do not provide any objective measurements in 
degrees for limitation of motion of the right ankle.  

In light of the available outpatient treatment records 
showing continuing treatment for right ankle pain, the Board 
believes it is appropriate to obtain a thorough and 
comprehensive VA examination to determine the nature and 
current severity of his right ankle disability.

The veteran himself is asked to provide any medical 
information regarding treatment of his service-connected 
right ankle disability.

Accordingly, the case is REMANDED for the following action:

1.	With respect to the TDIU issue, the RO 
should furnish the veteran a SOC.  The 
RO should allow the veteran the 
appropriate period of time in which to 
perfect the appeal of this issue and 
proceed accordingly.  

2.	With respect to the ankle claim, the RO 
should send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R.  § 3.159(b), that asks 
the veteran to provide any evidence in 
his possession that pertains to the 
claim.  

3.	The RO should secure any additional VA 
treatment records relevant to the 
veteran's right ankle disability dated 
from 2005 to the present.  

4.	The RO should arrange for the veteran 
to be scheduled for a VA examination to 
determine the nature and current 
severity for his service-connected 
right ankle disability.  The 
examination should comply with AMIE 
protocols for the appropriate 
examination.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse 
consequences for his claim.  The 
examination should include any test or 
study deemed necessary by the examiner.  
The claims folder must be made 
available for review for the 
examination and the examination report 
must state whether such review was 
accomplished.  

The examination must include range of 
motion findings, and should include any 
other test or study deemed necessary by 
the examiner.  The examiner is asked to 
identify and describe any current 
symptomatology, including any functional 
loss associated with his service-
connected right ankle disability due to 
more or less movement than normal, 
weakened movement, excess fatigability, 
incoordination, pain on movement, 
swelling, crepitus, deformity or atrophy 
of disuse, pain on pressure or 
manipulation, and muscle spasm.  The 
examiner should specify any additional 
range-of-motion loss due to any of the 
above factors.  If there is no evidence 
of any of the above factors on 
examination, the examiner should so 
state.    

The examiner should also inquire as to 
whether the veteran experiences flare-
ups.  If so, the examiner should 
describe, to the extent possible, any 
additional functional loss or limitation 
of motion during such flare-ups.  

The term "at least as likely as not" 
does not mean within the realm of 
medical possibility, but rather the 
weight of medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it 
is to find against it.  The examiner 
should include a complete explanation 
with his or her opinion, based on 
findings on examination and information 
obtained from review of the record.  If 
the examiner is unable to provide the 
requested opinion, the examination 
report should so state.

5.	After ensuring proper completion of 
this development, the RO should 
readjudicate the increased rating issue 
on appeal, considering any new evidence 
secured in the claims folder since the 
July 2004 statement of the case.  If 
the disposition remains unfavorable, 
the RO should furnish the veteran and 
his representative a supplemental 
statement of the case (SSOC) and afford 
the applicable opportunity to respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


